        Case 1:97-cv-00848-RWS Document 31 Filed 05/13/19 Page 1 of 2
                                                                 FILED IN CLERKS OFFICE
                                                                             Gainesville

                                                                     MAY 1 3 2019
                                                                 JAMES N. HATTEN, Clerk
                                                                 By:JZ       Deputy Clerk
               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

TONY L. WARE,

              Plaintiff,                          CIVIL ACTION NO.
       V.                                         1:99-CV-848-RWS
 FIDELITY ACCEPTANCE
 CORPORATION,
           Defendant.



                                      ORDER

      This case is before the Court for consideration of Plaintiff's Motion of a

Writ of Execution [30]. Plaintiff requests that the writ include post judgment

interest and an additional party that was not previously named in the case. First, as

to post judgment interest, the Court finds that pursuant to 28 U.S.C. § 1961, as it

was in effect in 1999, the proper rate of post judgment interest is 4.966%. Second,

inclusion of Wells Fargo USA Holdings, Inc. as a party defendant is not supported

by the existing record in the case.

      Based on the foregoing, the Clerk is ordered to issue a Writ of Execution in

favor of Plaintiff against Fidelity Acceptance Corporation in the sum of

$502,082.10, representing the original judgment issued July 30, 1999 in the sum of

$253,158.98 plus interest through May 13, 2019 of $248,923.12.
 Case 1:97-cv-00848-RWS Document 31 Filed 05/13/19 Page 2 of 2




SO ORDERED this /5     day of May, 2019.



                           RIC A           S RY
                           United States District Ju




                              2
